DETAILED ACTION

This Office Action is a response to an RCE filed on 04/25/2022, in which claims 1-9 and 12-22 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant's arguments with respect to claims 1-9 and 12-22 have been considered but are not persuasive. 
In regards to the independent claims applicant argues that the combination of Wang and Guo does not disclose the limitations of “multiple partition types are supported for intra prediction chroma coding of the block, the multiple partition types comprising a set of multiple chroma partition types of sizes 16x16, 8x8, 4x4 and a set of multiple luma partition types, wherein a particular chroma partition type using a single chroma intra prediction mode for coding the block is determined from the set of multiple chroma partition types independently from a particular luma partition type used to code the block and the particular luma partition type being determined from the set of multiple luma partition types, or a particular chroma partition type using a single chroma intra prediction mode for coding the block is determined from the set of multiple chroma partition types in response to a luma partition type utilized to code the block or one or more neighboring blocks, the luma partition type being included in the set of multiple luma partition types”.
However, examiner respectfully disagrees. Wang discloses that original block size compensation processing is performed for chroma blocks up to block sizes of 16x16 (see paragraph 77 and claim 6). Additionally, Wang discloses that partitions can have 7 different sizes (see paragraph 11), and size and number of chroma blocks varies in different formats (paragraph 13). As one can see, the size and number of the chroma blocks are determined using block size compensation processing, which is not dependent on the luma blocks. Thus, examiner believes that the chroma partitioning of Wang is performed independent from the luma partition sizes and numbers. Furthermore, in paragraph 17 Wang discloses that 8x8 or 4x4 luma partition types are supported. Thus, at least the first condition of the argued limitation has been disclosed by the currently on file references.
Claims 1-9 and 12-22 remain rejected since the system disclosed by the applicant is taught by the prior arts.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-9 and 12-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US 2007/0121728 A1) in view of Guo (US 2008/0219350 A1).

Regarding claim 1, Wang discloses: An apparatus, comprising: 
an encoder for encoding (see paragraph 87) picture data for at least a block in a picture (see paragraph 56 and 87), wherein multiple partition types (see paragraph 11, partitions can have 7 different sizes, and paragraph 77, chroma block sizes up to 16x16) are supported for intra prediction chroma coding of the block (see paragraph 211, bit-stream of intra coded macroblock has chroma prediction mode information), the multiple partition types comprising a set of multiple chroma partition types of sizes 16x16, 8x8, 4x4 (see paragraph 13, i.e. two chroma samples of size 8x8, also see paragraph 11, partitions can have 7 different sizes, paragraph 77, chroma block sizes up to 16x16, and paragraph 13, size and number of chroma blocks varies in different formats) and a set of multiple luma partition types (see paragraph 13), wherein a particular chroma partition type is determined from the set of multiple chroma partition types (see paragraph 11, partitions can have 7 different sizes, paragraph 77, chroma block sizes up to 16x16) independently from a particular luma partition type used to code the block (see paragraph 77 and claim 6, using original block size compensation processing for chroma up to block sizes 16x16, and paragraph 13, size and number of chroma blocks varies in different formats) and the particular luma partition type being determined from the set of multiple luma partition types (see paragraph 17, 8x8 or 4x4 luma prediction), or a particular chroma partition type is determined from the set of multiple chroma partition types in response to a luma partition type utilized to code the block or one or more neighboring blocks (see paragraph 125, chroma blocks should be half of luma blocks), the luma partition type being included in the set of multiple luma partition types (see paragraph 17, 8x8 or 4x4 luma prediction).
Wang does not explicitly disclose: using a single chroma intra prediction mode.
However, Guo from the same or similar endeavor discloses: using a single chroma intra prediction mode (see Guo, Fig. 1 and paragraph 30 and 34, obtaining best predicted mode separately, and texture coding using best luma prediction mode and best chroma predicted mode). 
It would have been obvious to the person of ordinary skill in the art at the time of the invention to use “a single chroma intra prediction mode” as taught by Guo in the encoder taught by Wang to reduce calculations on obtaining predicted modes and to improve coding efficiencies, where a low-cost hardware is practiced with a high efficiency, a high picture quality and a low power consumption (see Guo, paragraph 6).

Regarding claim 2, claim 2 is drawn to a method having limitations similar to the apparatus claimed in claim 1 treated in the above rejections.  Therefore, method claim 2 correspond to apparatus claim 1 and is rejected for the same reasons of anticipation as used above.
Regarding claim 3, the combination of Wang and Guo discloses: The method of claim 2, wherein a particular chroma partition type for coding the block is determined from the set of chroma partition types responsive to a luma partition type utilized to code the block or one or more neighboring blocks, the luma partition type being included in the set of luma partition types (see Guo, Fig. 1 and paragraph 40-41, referring to Fig. 1, chroma mode is selected based on the Luma mode and as mentioned in paragraph 40, luma mode is selected by searching the neighboring blocks).

Regarding claim 4, the combination of Wang and Guo discloses: The method of claim 3, wherein for the particular chroma partition type, a largest-size available transform matching the particular chroma partition type is selected from a set of transforms (see Guo, paragraph 2, 41 and 43, a Hadamard transformation is performed [41] on the macroblocks and the macroblocks are divided into 4x4 blocks. The chroma blocks are selected 4x4 as well. According to the specification of this application, Hadamard transformation is used to determine the transform size).

Regarding claim 5, the combination of Wang and Guo discloses: The method of claim 3, wherein from among a particular luma partition type and a particular chroma partition type selected to code the block only the particular luma partition type is signaled (see Guo, paragraph 41, only luma blocks are used to obtain the best prediction mode), the particular luma partition type being selected from the set of luma partition types and the particular chroma partition type being selected from the set of chroma partition types (see Wang, paragraph 14 and 54, selecting color format. Also see paragraph 11, partitions can have 7 different sizes, and paragraph 77, chroma block sizes up to 16x16).

Regarding claim 6, the combination of Wang and Guo discloses: The method of claim 5, wherein the particular luma partition type is absolutely coded or differentially coded from one or more neighboring blocks (see Gou, paragraph 41).

Regarding claim 7, the combination of Wang and Guo discloses: The method of claim 2, wherein a particular chroma partition type used to code the block is determined independently from a particular luma partition type used to code the block (see Wang, paragraph 77 and claim 6, original block size compensation processing for chroma up to block sizes of 16x16), the particular chroma partition type being determined from the set of chroma partition types and the particular luma partition type being determined from the set of luma partition types (see Guo, paragraph 43).

Regarding claim 8, the combination of Wang and Guo discloses: The method of claim 7, wherein the particular chroma partition type and the particular luma partition types are both signaled (see Wang, paragraph 211, bit-stream of intra coded macroblock has the following information: macroblock type, luma prediction mode, chroma prediction mode).

Regarding claim 9, the combination of Wang and Guo discloses: The method of claim 8, wherein the particular luma partition type and the particular chroma partition type are absolutely coded or differentially coded from one or more neighboring blocks (see Gou, paragraph 37).

Regarding claims 12-15, claim 12-15 drawn to a method having limitations similar to the encoder claimed in claim 1, 4, 5, and 6 treated in the above rejections.  Therefore, method claims 12-15 correspond to encoder claims 1, 4, 5, and 6 and are rejected for the same reasons of anticipation as used above. Furthermore, Wang discloses a decoder (see Wang, paragraph 87).

Regarding claims 16-19, claim 16-19 drawn to a method having limitations similar to the encoder claimed in claim 1, 4, 5, and 6 treated in the above rejections.  Therefore, method claims 16-19 correspond to encoder claims 1, 4, 5, and 6 and are rejected for the same reasons of anticipation as used above. Furthermore, Wang discloses a decoder (see Wang, paragraph 87).

Regarding claim 20, the combination of Wang and Guo discloses: A non-transitory computer readable storage medium comprising data for instruction to implement the method of Claim 12 (see Wang, paragraph 179-180).

Regarding claim 21, the combination of Wang and Guo discloses: The apparatus of Claim 1, wherein a particular chroma partition type for coding the block is determined from the set of chroma partition types (see paragraph 11, partitions can have 7 different sizes, paragraph 77, chroma block sizes up to 16x16, and paragraph 13, size and number of chroma blocks varies in different formats) responsive to a luma partition type utilized to code the block or one or more neighboring blocks (see Wang, paragraph 125, chroma blocks should be half of luma blocks), the luma partition type being included in the set of luma partition types (see paragraph 17, 8x8 or 4x4 luma prediction).

Regarding claim 22, the combination of Wang and Guo discloses: The apparatus of Claim 21, wherein for the particular chroma partition type, a largest-size available transform matching the particular chroma partition type is selected from a set of transforms (see Wand, paragraph 11).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM A NASRI/Primary Examiner, Art Unit 2483